     Case 1:19-cv-00703-DAD-HBK Document 28 Filed 11/25/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT
 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10                                     FRESNO DIVISION
11
                                                       Case No. 1:19-cv-00703-DAD-HBK (PC)
12   NICHOLAS SCOTT STONE,
                                                  ORDER GRANTING DEFENDANTS’
13                                     Plaintiff, FIRST MOTION TO MODIFY THE
                                                  SCHEDULING ORDER
14                 v.
                                                       ECF No. 27
15

16   T. ROBINSON, et al.,
17                                   Defendants.
18

19        GOOD CAUSE APPEARING,

20        IT IS ORDERED that Defendants’ First Motion to Modify the Scheduling Order (ECF No.

21   27) is GRANTED. Defendants may file exhaustion-based motions for summary judgement no

22   later than December 30, 2020.

23
     IT IS SO ORDERED.
24

25
     Dated:    November 25, 2020
26                                                     HELENA M. BARCH-KUCHTA
                                                       UNITED STATES MAGISTRATE JUDGE
27

28
                                                   1
                                                                    Order (1:19-cv-00703-DAD-HBK (PC))
     Case 1:19-cv-00703-DAD-HBK Document 28 Filed 11/25/20 Page 2 of 2


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                          2
                                                      Order (1:19-cv-00703-DAD-HBK (PC))
